Name: Council Decision (EU) 2018/952 of 26 June 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning the amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (budget line 33 02 03 01: Ã¢ Company LawÃ¢ ) (Text with EEA relevance.)
 Type: Decision
 Subject Matter: European construction;  international affairs;  business organisation
 Date Published: 2018-07-05

 5.7.2018 EN Official Journal of the European Union L 168/1 COUNCIL DECISION (EU) 2018/952 of 26 June 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning the amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (budget line 33 02 03 01: Company Law) (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 on cooperation in specific fields outside the four freedoms (Protocol 31) to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains provisions on cooperation in specific fields outside the four freedoms. (4) It is appropriate to continue the cooperation of the Contracting Parties to the EEA Agreement in Union actions funded from the general budget of the Union regarding company law. (5) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for that extended cooperation to take place from 1 January 2018. (6) The position of the Union within the EEA Joint Committee should be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 June 2018. For the Council The President E. ZAHARIEVA (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2018 of ¦ amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to continue the cooperation of the Contracting Parties to the EEA Agreement to include Union actions funded from the general budget of the Union regarding company law. (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2018, HAS ADOPTED THIS DECISION: Article 1 In Article 7(13) of Protocol 31 to the EEA Agreement, the words and 2017 are replaced by the words , 2017 and 2018. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (*1). It shall apply from 1 January 2018. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]